

116 HR 4011 IH: Opportunity Zone Lead Remediation Impact Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4011IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Cummings (for himself and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require lead remediation for qualified opportunity
			 zone
			 property originally constructed before January 1, 1978.
	
 1.Short titleThis Act may be cited as the Opportunity Zone Lead Remediation Impact Act of 2019. 2.Lead remediation requirements for qualified opportunity funds (a)Lead remediation requirements for pre-1978 propertySection 1400Z–2(d)(2)(D) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:
				
 (iv)Lead remediation requirements for pre-1978 propertyFor purposes of subparagraph (A)(ii), no residential property originally constructed before January 1, 1978, shall be treated as substantially improved by the qualified opportunity zone fund unless, after improvement—
 (I)such property contains no painted surfaces that exceed the levels described in section 302(c) of the Lead-Based Paint Poisoning and Prevention Act, and
 (II)any pipes and fixtures of such property are lead free (as such term is defined in section 1417 of the Safe Water Drinking Act)..
 (b)Donation of opportunity fund assetsSection 1400Z–2(d)(1) Internal Revenue Code of 1986 is amended by striking that holds and all that following through the period at the end and inserting the following:  that—(A)holds at least 88 percent of its assets in qualified opportunity zone property, determined by the average of the percentage of qualified opportunity zone property held in the fund as measured—
 (i)on the last day of the first 6-month period of the taxable year of the fund, and (ii)on the last day of the taxable year of the fund, and
 (B)donates not less than 2 percent of amounts invested in such fund for use for remediation of lead hazards in paint, dust, soil, and drinking water in residential properties, nonresidential buildings housing child care facilities (within the meaning of section 305 of the Toxic Substances Control Act), or school facilities (within the meaning of section 501 of such Act) in a qualified opportunity zone..
 (c)Effective dateThe amendments made by this Act shall apply to capital gains realized in taxable years beginning after the date of the enactment of this Act.
			